Citation Nr: 9925748	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  94-48 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

REMAND

The veteran served on active duty from September 1977 to 
January 1979.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1994 RO decision which denied an increase in 
a 20 percent rating for service-connected lumbosacral strain.  
A personal hearing was held before an RO hearing officer in  
February 1995.  Another RO hearing was conducted in March 
1997.  In October 1997, the Board remanded the case to the RO 
for further evidentiary development.  The case was returned 
to the Board, and in July 1999, the Board sent the veteran a 
letter asking that she clarify whether she also wanted a 
Board hearing.  In August 1999, the veteran stated that she 
wanted a Board hearing at the RO (i.e. a Travel Board 
hearing), and the Board finds that the case must be remanded 
to the RO for this purpose.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(1998).  Accordingly, the case is remanded for the following 
action.

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












